DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Allowability Notice for Application No. 15/448,657. Claim(s) 1-51 have been examined and fully considered. 
Claim(s) 1, 3-5, 10-11, 14-16, 18-19, 23-25, 38-39, and 46-47 have been amended.
Claim(s) 1-51 are pending in Instant Application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021, 12/17/2021, 01/18/2022 and 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s arguments, see Remarks, filed 02/23/2022, with respect to Objections to the drawings, Claim Objections, Double Patenting, 35 U.S.C. 112 and 103 rejections regarding to claim(s) 1-3, 5-9, 11-12, 17-28, 30, 44-45, and 47 have been fully considered and are persuasive. The Objections to the drawings, Claim Objections, Double Patenting,  and 35 U.S.C. 112 and 103 regarding to claim(s) 1-3, 5-9, 11-12, 17-28, 30, 44-45, and 47 are withdrawn.
Allowable Subject Matter
Claim(s) 1-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to the independent claim 1, in the light of the prior art which teaches claim features
	A method comprising: 
	identifying a plurality of sample vehicle ways; 
	for each sample vehicle way of the plurality of sample vehicle ways, defining a plurality of zones, each thereof comprising a corresponding sample vehicle way and each comprising a plurality of contiguous subzones; 
	selecting vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles; 
	for each of the plurality of contiguous subzones of each zone of the plurality of zones, generating a plurality of features based on the vehicle data; 
	for each of the plurality of contiguous subzones of each of the plurality of zones, generating training data comprising the plurality of features for each contiguous subzone.
	However, the claim features below are rendered to be novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art
which does not teach the claim features
	using at least one machine learning technique with the training data to define a classifier for classifying a subzone as one of a portion of a vehicle way and not a portion of a vehicle way by: 
	inputting training data into a machine learning algorithm, 
	generating the classifier using the machine learning algorithm, 
	evaluating a performance of the classifier, 
modifying at least one of the training data and a parameter of the machine learning algorithm, and 
	continuing to: 
	input training data into the machine learning algorithm, 
	generate the classifier using the machine learning algorithm, 
	evaluate a performance of the classifier, and 
	modify at least one of the training data and the parameter of the machine learning algorithm, until at least one performance criterion is met.
	Therefore, claims 1-51 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663